 In the Matter of GENERAL SHOE CORPORATION, EMPLOYERandTEAM-STERS, CHAUFFEURS, HELPERS AND TAxI CAB DRIVERS LOCAL UNIONNo. 327, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, PETITIONERCase No. 10-RC-9410.-Decided November 17,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor-Relations Act, a hearing was held before` Morgan C. Stanford,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-,ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all the Company's ware-housing and shipping employees. at its Drain Street Plant in Nash-ville, including the shipping department, returned goods department,and damaged goods department and excluding all other employees.The Company contends that the unit petitioned for is inappropriatebecause it covers only a portion of the departments of the Main Streetplant.In support of its position the Company notes that the employeesof the plant are subject to the same personnel policy.; that transferscan be made between different departments; that the working condi-tions of employees in the unit are the same as those of employees notsought; that there exist plant-wide committees to which the different92 NLRB No. 34.136 GENERAL SHOE CORPORATION137"departments elect representatives,' and that seniority is 'on a plant-wide basis.On the other hand, the Petitioner contends that the em--ployees in the unit sought are engaged in occupations involving-similar skills and training which are entirely different from thoseof the production group; are subject to separate supervision; are in_no way :related to the manufacturing and production phase of theCompany's business, but in fact operate a separate warehouse, coin-pletely divorced from the factory operations; are physically separated-from the production side of the building; and that plant-wide senior-ity is in fact illusory because of the divergent skills required in the=unit petitioned for and the production group, and that as a matter-of fact there never has been a single case in which a shipping depart-ment employee displaced an employee in the production departments.with lesser seniority.The record supports the contentions of the Petitioner.The only-elements.which.both the production group. and the unit here sought-have incommon arethat they share the same building, and are subject,to the same personnel policy.There is little or- no transfer of em--ployees between the unit here sought and the production group, be-cause of the difference in skills.On the other hand there is frequent,interchange of employees among the departments sought to be in-cluded in the unit petitioned for.Of pivotal importance is the fact that this warehouse, although.located in the same building as one of the Employer's production units,is in fact a central warehousing operation. It receives merchandisefrom the Employer's production units at Atlanta and Carrollton,.Georgia, Frankfurt, Kentucky, Gallatin Plant No. 1, and No. 2, Tulla-homa, Pulaski, Lewisburg, Waynesboro, Hohenwall, Centerville, andCamden, Tennessee, as well as from the plant located in the same,building.Out of the total amount of shoes handled by the ware-house here in question, only 12 to 15 percent come from the adjoiningplant with which the Employer contends this warehouse is integrated.The supervision of the warehouse is unrelated to the supervision ofthe plant and each is responsible to different divisions of thecorporation.The cases cited by the Company in which the Board has declinedto establish separate units of shipping and warehouse employees arenot apposite here, because in each of those cases it affirmatively ap-peared that there was an integration of duties and functions withi Ordered disestablished as illegally.dominated by the'Company,General Shoe Corpora-tion,90 NLRB 1330. 138DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDemployees outside the unit sought; a factor which is wholly lackingin this case.'Accordingly, we find that a unit of all the Company's employees inthe shipping department, returned goods department, and damagedgoods department at its 511 Main Street Plant, Nashville,. Tennessee,excluding professional and technical employees, watchmen and guards,and supervisors as defined by the Act is appropriate for thepurposesof collective bargaining, within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.Cf.Montgomery Ward;90 NLRB 609;Miller and Rhoads,86 NLRB 625.